IN THE COURT OF APPEALS OF TENNESSEE
                       MIDDLE SECTION AT NASHVILLE




THURSTON ANDREW HELMS,                     )
                                           )
       Plaintiff/Appellant,                )
                                           )      Davidson Chancery
                                           )      No. 92-3515-I
VS.                                        )
                                           )      Appeal No.
                                           )      01-A-01-9505-CH-00194
MICHAEL C. GREENE,                         )
COMMISSIONER, TENNESSEE                    )
DEPARTMENT OF SAFETY,                      )
                                           )                            FILED
       Defendant/Appellee.                 )
                                                                         January 31, 1997

                     PARTIAL DISSENTING OPINION                        Cecil W. Crowson
                                                                      Appellate Court Clerk

              I concur in the result reached in this case, but continue to be troubled

by the question of the appellant’s right to a jury trial. Since my two colleagues

participated in the case of Jones v. Greene, App. No. 01-A-01-9505-CH-00187 (Tenn.

App. Dec. 4, 1996), which decided this issue contrary to the appellant’s position, I will

not press the issue here. But, I decline to join Part III of the majority opinion.




                                           _______________________________
                                           BEN H. CANTRELL, JUDGE